Citation Nr: 1009596	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than September 21, 
2005 for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
in Chicago, Illinois, which granted entitlement to a TDIU, 
effective September 30, 2005.  Thereafter, the RO granted an 
earlier effective date of September 21, 2005 in a December 
2006 statement of the case (SOC).  The Veteran continues to 
appeal for the assignment of an earlier effect date for TDIU.

In August 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims file.  


FINDINGS OF FACT

1. The Veteran filed a claim for a TDIU, which was received 
on February 23, 2005.

2. The Veteran was unable to secure or follow a substantially 
gainful occupation due to his service-connected disabilities 
as of January 4, 2005.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date of 
January 4, 2005 for the award of a TDIU have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the 
Board is granting in full the benefit sought on appeal.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than September 21, 2005 for the award of a TDIU.  For 
the reasons that follow, the Board concludes that an earlier 
effective date of January 4, 2005 is warranted.

For effective date purposes, a TDIU claim is treated as a 
claim for increased disability compensation.  See Hurd v. 
West, 13 Vet. App. 449 (2000).  The general rule with respect 
to the effective date for an award of increased compensation 
is that the effective date of an award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  An 
exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the 1-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2009); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also 
Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase) and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable).  In all other 
cases, the effective date will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1) (2009).

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, 
determining whether an effective date assigned for a TDIU is 
correct or proper under the law requires (1) a determination 
of the date of the receipt of the claim for a TDIU as well as 
(2) a review of all the evidence of record to determine when 
a TDIU was "ascertainable."  Id. at 521. The Board will 
therefore first determine the date(s) of receipt of the 
Veteran's claim for a TDIU.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA. 38 C.F.R. § 
3.1(r) (2009). A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. §§ 
3.1(p); 3.155 (2009).

In addition to an informal claim as defined above, there is 
another type of informal claim. Specifically, a report of an 
examination or hospitalization will be accepted as an 
informal claim for benefits under existing law, if the report 
relates to a disability which may establish entitlement. The 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.157(b)(1).

In this case, the RO received the Veteran's claim for a TDIU 
on February 23, 2005.  Although the Veteran cites to February 
17, 2005 as the date he filed his claim, the evidence shows 
that the claim was not received by the RO until February 23, 
2005.  Thus, February 23, 2006 is the date of receipt of 
claim.  There is no other evidence indicating that this claim 
was filed any earlier than February 23, 2005.

As the RO correctly identified February 23, 2005 as the date 
of claim for effective date purposes, the inquiry then turns 
to the matter of when entitlement first arose, i.e. when it 
became factually ascertainable that the Veteran was rendered 
unemployable due to his service-connected disabilities.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).  As noted above, entitlement 
to a TDIU may be established within one year prior to the 
date of claim, which in this case would be after February 23, 
2004, or after the date of claim, depending on the evidence.

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2009).  Substantially gainful employment is 
defined as work that is more than marginal and that permits 
the individual to earn a living wage.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. §§ 3.341, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, supra.

In this case, the RO assigned an effective date of September 
21, 2005 for TDIU on the basis that this was earliest date on 
which the evidence showed that the Veteran was on a leave 
without pay status.  The Veteran has limited the scope of 
this appeal to the matter of a specific effective date, 
February 4, 2005.  In essence, he contends that a medical 
report dated February 4, 2005 from Dr. Elghammer establishes 
that he was unemployable as of this date.  

A VA Form 21-4192 from the Veteran's former employer, the 
United States Postal Service, indicates that that the Veteran 
was still on the payroll as of June 2005, but that he had not 
worked since January 3, 2005.  It was noted that the Veteran 
had been on sick leave since January 4, 2005, receiving 
$5,136.92 a month, which was to continue through 
approximately September 2005.  

Private medical evidence from Dr. Elghammer consists of three 
health certificates and a medical report.  The health 
certificates, dated January 4, 2005, February 1, 2005 and 
March 1, 2005, each excused the Veteran from all work for one 
month for medical reasons.  In the medical report, dated 
February 4, 2005, Dr. Elghammer listed the following 
diagnoses: eczematous dermatitis; occupational dermatitis; 
migraine headaches; chronic fatigue; toxic chemical exposure; 
toxic mold exposure; and multiple allergies to mold, dust, 
paper dust, printing ink, auto and diesel exhaust and smoke.  
He opined, within a reasonable degree of medical certainty, 
that the Veteran's exposure to Dacron tape implanted at 
surgery in service for his service-connected left shoulder 
disability was the cause of his eczematous dermatitis.  In 
reference to the eczematous dermatitis (which the Board notes 
is one of the Veteran's service-connected disabilities), Dr. 
Elghammer stated that the Veteran would not be able to work 
in an environment where he is exposed to mold, solvent fumes, 
auto and diesel exhaust, dust, plastic, pesticides and 
chemical odors including perfume, formaldehyde and cleaning 
agents.  The Veteran was thus unemployable for the 
foreseeable future.  Dr. Elghammer explained that the 
Veteran's sensitivities to environmental toxins and allergens 
were a medical and physical disability that substantially 
impaired his breathing.  For this reason, the Veteran would 
be unable to perform his duties as a Postmaster for the USPS 
at the Amboy, Illinois post office.  Dr. Elghammer projected 
that the Veteran's medical condition in all probability would 
continue for more than one year.  

A June 2005 VA orthopedic examination report gives the 
opinion that the Veteran's service-connected left shoulder 
disability imposes a severe degree of interference with his 
ability to maintain gainful employment, and that he should be 
considered unemployable.  

A September 21, 2005 VA mental health treatment note 
indicates that the Veteran was currently on leave without 
pay.

Taking into account all of the relevant evidence of record, 
the Board finds that an earlier effective date is warranted.  
The evidence establishes that the Veteran was unable to 
follow a substantially gainful occupation due to his service-
connected disabilities alone from January 4, 2005 onward.  
Indeed, the evidence shows that the Veteran's last day of 
work was January 3, 2005.  Additionally, the January 4, 2005 
health certificate shows that the Veteran was medically 
excused from work for a one month period.  The February 1, 
2005 health certificate subsequently excused him from work 
for another month.  Shortly thereafter, the February 4, 2005 
medical report stated that the Veteran was unemployable for 
the foreseeable future.  The report essentially attributed 
the Veteran's unemployability to his service-connected eczema 
dermatitis.  (The Board notes that the Veteran has been 
assigned a 60 percent rating for eczema dermatitis since 
December 2004.)  In light of the aforementioned, the Board 
finds that the Veteran is shown to have been incapable of 
performing the physical acts required by his employment as of 
January 4, 2005.  See Van Hoose, supra.

The Board is mindful of the fact the Veteran was on sick 
leave for several months after he stopped working on January 
4, 2005 and was thus in receipt of sick leave benefits during 
that time.  However, as previously noted, the central inquiry 
in determining entitlement to a TDIU is whether the Veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad, 5 Vet. App. 
At 529.  Despite the fact that the Veteran was receiving sick 
leave benefits, the evidence establishes that the Veteran was 
medically and physically unable to work due to his service-
connected disabilities as of January 4, 2005.  See Van Hoose, 
supra.  Furthermore, it is noted that although the Veteran's 
unused sick leave benefits were not paid out until after he 
had stopped working, these were nonetheless benefits that he 
had earned and accumulated over the course of his over two 
decades of employment with the USPS.  

Based on the foregoing, the Board finds January 4, 2005 to be 
the date on which it became factually ascertainable that the 
Veteran was unable to secure or follow substantially gainful 
employment due to his service-connected disabilities.  As 
such, an effective date of January 4, 2005 may be assigned 
for the award of a TDIU.  See generally, Harper, 10 Vet. App. 
125.


ORDER

An earlier effective date of January 4, 2005 for the award of 
a TDIU is granted, subject to the laws and regulations 
controlling the award of monetary benefits.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


